DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on April 7, 2022 was received. Claims 1, 7-9, 13-15, 18 and 20 were amended. Claim 4 was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 8, 2021. 

Claim Rejections - 35 USC § 112

The claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claims 6-8 and 15-19 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, 14-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US6436230) in view of Honda (US20100024983).
Regarding claim 1, Kondo teaches a method of processing a substrate by plasma etching (abstract, column 1 lines 35-45, column 10 lines 20-26), comprising the steps of loading a wafer W (substrate) on a holding means mounted on a susceptor 6 (substrate support) in the chamber (disposing a substrate on a substrate support disposed in a chamber body of a process system) (column 7 lines 24-30, see figure 1), a lower electrode is disposed in the substrate support and powered from a first high frequency (high frequency is inside the range of radio frequency) power source 31 to convert a gas into a plasma state gas (providing RF power to an electrode disposed in the substrate support to generate a plasma in the chamber body) (column 5 lines 18-25, column 7 lines 35-46). Kondo teaches a dipole ring magnet comprising multiple piece of magnets arranged on a annulus ring like rotary stage 42 (magnetic housing) is rotated around an outer periphery of the chamber (column 5 lines 35-50, see figures 1 and 2), wherein the magnets travel in a circular path around the chamber body (rotating a rotational magnetic housing of the process system around an outside of the chamber body such that magnets of the magnetic housing travel in a circular path around the chamber body).
Kondo does not explicitly teach to raising or lowering at the rotational magnetic housing to adjust a vertical distance corresponding to a distance from a plane formed through a center of each of the magnets to the substrate. However, Honda teaches a method plasma etching chamber (same as Kondo) and discloses a magnetic annular unit with a plurality of segments magnets supported by a holder is revolve along the peripheral direction of the chamber (paragraphs 0068-0069 and 0073). Honda teaches the each segment magnet is vertically bisected into a magnet 22s and a magnet 22e and a set of annularly arranged magnets 22d and a set of annularly arranged magnets 22e are respectively vertically movable (paragraph 0081). Honda teaches when a gap between the magnets 22d and 22e is small and a distance between the magnets and a wafer edge (an also the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate) is short, a relatively large magnetic field is formed in a periphery of the edge of the wafer, on the other hand, when a gap between the magnet 22d and 22e is large and a distance between the magnets and a wafer edge is long, a relatively small magnetic field is formed in the periphery of the edge of the wafer (paragraph 0081). Thus, Honda teaches the distance from a plane formed through a center of each of the magnets to the substrate controlled by raising or lowering the magnetic housing controls of the magnetic field in the periphery of the edge of the wafer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raising or lowering the magnetic housing to adjust the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate as suggested by Honda in the method for processing a substrate as disclosed by Kondo because Honda teaches such adjustments can controls of the magnetic field in the periphery of the edge of the wafer, and changing/adjusting the arrangement of the segment magnets, can form a desired profile of magnetic field (paragraphs 0081 and 0083)
Regarding claim 2, Kondo teaches the magnetic housing is rotating in a speed (column 9 lines 45-55). 
Regarding claim 3, Kondo teaches the each magnet is retained in are respective location (retaining bracket) on the holder (rotational magnetic housing) with a space (pitch) between each of the magnet, and is considered as removable as anything is removable with sufficient force.  
Regarding claim 5, Kondo teaches each of the magnets 40are a horizontal distance a center axis of the chamber body 3 (see figure 1, column 4 lines 8-15).
Regarding claim 6, Honda teaches to adjust the vertical distance (paragraph 0081).
Regarding claim 7, Honda teaches to change the vertical distance of each of the magnets from the substrate (paragraph 0081), but does not specify the distance is changed during generation of the plasma in the chamber body. However, it is well settled that it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I. E.). In this case, there is only two possible solutions, changing the vertical distance before generation of plasma, or changing the vertical distance during generation of plasma.  Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to change the distance of the magnets and the substrate during the generation of plasma in light of Honda’s teaching. 
Regarding claim 8, Honda teaches the annularly arranged magnets are being vertically moved and the annularly arranged magnets are supported by a holder (paragraphs 0081 and 0069), thus, it would be expected a lift system is used to couple to the magnetic housing (holder) to raise and lower the housing. Konda teaches the housing is rotational. 
Regarding claim 10, Kondo teaches one or more gases are provided to a process volume of the chamber body (column 5 lines 7-17, see figure 1).
Regarding claim 11, Kondo teaches the gases are provide to the process volume though discharging holes of the upper electrode (diffuser) (lines 7-17, see figure 1), and a capacitive coupled plasma is generated between the lower electrode in the susceptor 6 (substrate support) and the upper electrode (diffuser) (column 7 lines 36-45).
Regarding claim 14, Kondo teaches a method of processing a substrate by plasma etching (abstract, column 1 lines 35-45, column 10 lines 20-26), comprising the steps of loading a wafer W (substrate) on a holding means mounted on a susceptor 6 (substrate support) in the chamber (disposing a substrate on a substrate support disposed in a chamber body of a process system) (column 7 lines 24-30, see figure 1), a lower electrode is disposed in the substrate support and powered from a first high frequency (high frequency is inside the range of radio frequency) power source 31 to convert a gas into a plasma state gas (providing RF power to an electrode disposed in the substrate support to generate a plasma in the chamber body) (column 5 lines 18-25, column 7 lines 35-46). Kondo teaches a dipole ring magnet comprising multiple piece of magnets arranged on a annulus ring like rotary stage 42 (magnetic housing) is rotated around an outer periphery of the chamber (column 5 lines 35-50, see figures 1 and 2), wherein the magnets travel in a circular path around the chamber body (rotating a rotational magnetic housing of the process system around an outside of the chamber body such that magnets of the magnetic housing travel in a circular path around the chamber body). Kondo teaches to raising or lower the substrate support, which would change the vertical distance of the magnets from the substrate (column 4 lines 30-40, column 7 lines 24-30).
Kondo does not explicitly teach to raising or lowering at the rotational magnetic housing to adjust a vertical distance corresponding to a distance from a plane formed through a center of each of the magnets to the substrate. However, Honda teaches a method plasma etching chamber (same as Kondo) and discloses a magnetic annular unit with a plurality of segments magnets supported by a holder is revolve along the peripheral direction of the chamber (paragraphs 0068-0069 and 0073). Honda teaches each segment magnet is vertically bisected into a magnet 22s and a magnet 22e and a set of annularly arranged magnets 22d and a set of annularly arranged magnets 22e are respectively vertically movable. Honda teaches when a gap between the magnets 22d and 22e is small and a distance between the magnets and a wafer edge (an also the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate) is short, a relatively large magnetic field is formed in a periphery of the edge of the wafer, on the other hand, when a gap between the magnet 22d and 22e is large and a distance between the magnets and a wafer edge is long, a relatively small magnetic field is formed in the periphery of the edge of the wafer (paragraph 0081). Thus, Honda teaches the distance from a plane formed through a center of each of the magnets to the substrate controlled by raising or lowering the magnetic housing controls of the magnetic field in the periphery of the edge of the wafer. Honda does not specify the distance is changed during generation of the plasma in the chamber body. However, it is well settled that it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I. E.). In this case, there is only two possible solutions, changing the vertical distance before generation of plasma, or changing the vertical distance during generation of plasma.  Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to change the distance of the magnets and the substrate during the generation of plasma in light of Honda’s teaching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raising or lowering the magnetic housing to adjust the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate as suggested by Honda in the method for processing a substrate as disclosed by Kondo because Honda teaches such adjustments can controls of the magnetic field in the periphery of the edge of the wafer, and changing/adjusting the arrangement of the segment magnets, can form a desired profile of magnetic field (paragraphs 0081 and 0083).
Regarding claim 15, Honda teaches to adjust the vertical distance (paragraph 0081).
Regarding claim 16, Kondo teaches each magnet is retained in are respective location (retaining bracket) on the holder (rotational magnetic housing) with a space (pitch) between each of the magnet, and is considered as removable as anything is removable with sufficient force.  
Regarding claim 18, Honda teaches the annularly arranged magnets are being vertically moved and the annularly arranged magnets are supported by a holder (paragraphs 0081 and 0069), thus, it would be expected a lift system is used to couple to the magnetic housing (holder) to raise and lower the housing. Konda teaches the housing is rotational.
Regarding claim 20, Kondo teaches a method of processing a substrate by plasma etching (abstract, column 1 lines 35-45, column 10 lines 20-26), comprising the steps of loading a wafer W (substrate) on a holding means mounted on a susceptor 6 (substrate support) in the chamber (disposing a substrate on a substrate support disposed in a chamber body of a process system) (column 7 lines 24-30, see figure 1), a lower electrode is disposed in the substrate support and powered from a first high frequency (high frequency is inside the range of radio frequency) power source 31 to convert a gas into a plasma state gas (providing RF power to an electrode disposed in the substrate support to generate a plasma in the chamber body) (column 5 lines 18-25, column 7 lines 35-46). Kondo teaches a dipole ring magnet comprising multiple piece of magnets arranged on a annulus ring like rotary stage 42 (magnetic housing) is rotated around an outer periphery of the chamber (column 5 lines 35-50, see figures 1 and 2), wherein the magnets travel in a circular path around the chamber body (rotating a rotational magnetic housing of the process system around an outside of the chamber body such that magnets of the magnetic housing travel in a circular path around the chamber body).
Kondo does not explicitly teach to raising or lowering at the rotational magnetic housing to adjust a vertical distance corresponding to a distance from a plane formed through a center of each of the magnets to the substrate. However, Honda teaches a method plasma etching chamber (same as Kondo) and discloses a magnetic annular unit with a plurality of segments magnets supported by a holder is revolve along the peripheral direction of the chamber (paragraphs 0068-0069 and 0073). Honda teaches each segment magnet is vertically bisected into a magnet 22s and a magnet 22e and a set of annularly arranged magnets 22d and a set of annularly arranged magnets 22e are respectively vertically movable. Honda teaches when a gap between the magnets 22d and 22e is small and a distance between the magnets and a wafer edge (an also the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate) is short, a relatively large magnetic field is formed in a periphery of the edge of the wafer, on the other hand, when a gap between the magnet 22d and 22e is large and a distance between the magnets and a wafer edge is long, a relatively small magnetic field is formed in the periphery of the edge of the wafer (paragraph 0081). Thus, Honda teaches the distance from a plane formed through a center of each of the magnets to the substrate controlled by raising or lowering the magnetic housing controls of the magnetic field in the periphery of the edge of the wafer. Honda further teaches to move the magnets forward and backward (see figure 8D) to change the distance between the magnets and the lateral wall of the chamber (also the horizontal distance of the plurality of magnets from a center axis of the chamber body) to adjust the strength magnetic field formed around the processing space (paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raising or lowering the magnetic housing to adjust the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate and the horizontal distance of the plurality of magnets from a center axis of the chamber body as suggested by Honda in the method for processing a substrate as disclosed by Kondo because Honda teaches such adjustments can controls of the magnetic field in the periphery of the edge of the wafer and the strength of the magnetic field formed around the processing space, and changing/adjusting the arrangement of the segment magnets, can form a desired profile of magnetic field (paragraphs 0081-0083).
Regarding claim 21, Kondo teaches one or more gases are provided to a process volume of the chamber body (column 5 lines 7-17, see figure 1).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US6436230) in view of Honda (US20100024983) as applied to claims 1-3, 5-8, 10-11, 14-16, 18 and 20-21 above, and further in view of Chen (US20160293389).
	Regarding claim 12, Kondo in view of Honda teaches all the limitations of this claim, except the magnets’ orientation. However, Chen teaches a method of providing a low average electron energy flux onto a substrate in a processing chamber by rotating a dipole magnetic field around the processing chamber (abstract, paragraphs 0008-0009). Chen teaches the dipole magnetic field is generated by a ring magnet (paragraph 0012) and the individual magnets are arranged so that the magnets of a first half of the rotational magnetic housing have a positive pole oriented toward a central opening rational magnetic housing, and the magnets of a second half of the rotational magnetic housing having a negative pole oriented opposite to the central opening (paragraphs 0027-0028, see figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the magnets orientations as suggested by Chen in the method of processing a substrate as disclosed by Kondo in view of Honda, because Chen teaches such arrangement allow concentrate low energy electrons near the substrate being processed while maintaining a high degree of uniformity (paragraph 0028). 
	Regarding claim 19, Kondo in view of Honda teaches all the limitations of this claim, except the magnets’ orientation. However, Chen teaches a method of providing a low average electron energy flux onto a substrate in a processing chamber by rotating a dipole magnetic field around the processing chamber (abstract, paragraphs 0008-0009). Chen teaches the dipole magnetic field is generated by a ring magnet (paragraph 0012) and the individual magnets are arranged so that the magnets of a first half of the rotational magnetic housing have a positive pole oriented toward a central opening rational magnetic housing, an d the magnets of a second half of the rotational magnetic housing having a negative pole oriented opposite to the central opening (paragraphs 0027-0028, see figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the magnets orientations as suggested by Chen in the method of processing a substrate as disclosed by Kondo in view of Honda, because Chen teaches such arrangement allow concentrate low energy electrons near the substrate being processed while maintaining a high degree of uniformity (paragraph 0028).

Allowable Subject Matter
Claims 9 and 13 are allowable. The following is a statement of reasons for the indication of allowable subject matter: the closest prior art on the record, Kondo (US6436230) in view of Honda (US20100024983), does not teach or suggest the retaining brackets are coupled to tracks and the retaining brackets are actuated to move on the tracks in the context of claim 9; and the drive system coupled to a drive system as recited in claim 13 in the context of claim 13.  

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Honda is silent regarding a mechanism that can be provide translational motion in the vertical direction to raise or lower the magnetic annular unit and the holder that supports the plurality of the segment’s magnets. Honda teaches only individual sets of annularly arranged magnets contained in the magnetic annular unit are capable of being vertically moved. 
Kondo’s objective is suppression of leakage magnetic flux, and does not recognize the need of adjusting the generated magnetic field as recited in Honda. Thus, Kondo and Honda have different purpose. 

In response to applicant’s arguments, please consider the following comments: 
Honda teaches the magnetic annular unit has a plurality of segment magnets supported by a holder (paragraph 0069), and the magnetic annular unit is caused to revolve around a center axis thereof by a revolving mechanism 25 (paragraph 0068), and a set of annularly arranged magnets 22d (a magnetic annular unit) and a set of annularly arranged magnets 22e (a magnetic annular unit) are respectively vertically movable (paragraph 0081), thus Honda teaches the magnetic annular unit with a plurality of segment magnets are vertically movable. Since Honda teaches these segments magnets are supported by one holder, it would be expected the holder of these segment magnets are moving along with the segment of magnets as the function of the holder is to hold the segment of magnets in place in relative to the process chamber wall. 
Kondo teaches the use of the dipole ring magnet is intended to generate a magnetic field of high uniformity, thereby in a more uniform plasma atmosphere the process being implemented (column 1 lines 30-35). Honda also teaches the strength of the magnetic field affect the plasma density and uniformity (paragraphs 0027 and 0070), thus, Honda’s teaching of adjusting the magnetic field is closely related to forming uniform plasma, which is the same purpose with Kondo. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717